Citation Nr: 9927322	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for pulmonary disability as 
secondary to nicotine dependence.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for pulmonary disability 
as secondary to nicotine dependence is not plausible.


CONCLUSION OF LAW

The claim for service connection for pulmonary disability as 
secondary to nicotine dependence is not well grounded.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he acquired nicotine dependence during 
service as a result of the easy availability of cigarettes, 
and that he has a current pulmonary disability as a result of 
nicotine dependence that began during service.

Service medical records reflect that the veteran smoked 
during service.  Specifically, in November 1952, the veteran 
burned his cornea when he accidentally flicked ash from a 
cigarette into his left eye.

The veteran's September 1955 discharge examination, and the 
February 1956 VA medical examination reported that the lungs 
and chest were normal. 

During orthopedic treatment at Mt. Sinai hospital in 
September 1972 , the veteran related that he had been a 
smoker since about age 15 and more recently had been smoking 
a pipe with frequent excessive pipe smoking, but stopped 
completely about two years ago.

During an October 1972 VA examination, the veteran's 
respiratory system was reported as being normal.

During a VA special pulmonary examination in December 1988 
the veteran was very unsure of the dates in which he smoked, 
but it appeared that he smoked from the ages of 17 to 25 
years old.  He was 54 years old at the time of examination.  
He complained of dyspnea for the past 11 years, somewhat 
progressive.  After preview of the history and physical 
examination, the diagnosis was marked chronic obstructive 
pulmonary disease with significant broncho-spastic component 
or bronchial asthma.  

During a March 1996 VA examination, the veteran reported 
shortness of breath which limited his activities.  After 
review of the medical history, physical examination, and 
diagnostic testing, the examiner diagnosed airway obstruction 
with significant reversible component (asthma).  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The General Counsel additionally held in that opinion, that, 
on the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

To the extent certain medical evidence of record pertaining 
to the disability at issue is not discussed, the Board 
asserts that it has reviewed such evidence and it is not 
probative of a link between a disease or injury during the 
veteran's period of active service and current pulmonary 
disability.  The Board has reviewed all medical evidence in 
the claims file.

The veteran submitted his claim for service connection for 
pulmonary disability as secondary to nicotine dependence in 
June 1996.  On July 22, 1998, the President signed into law a 
new provision, to be codified at 38 U.S.C.A. § 1103, 
essentially barring service connection on the basis that a 
disease or injury is attributable to the use of tobacco 
products by a veteran during his service.  This provision 
only applies to claims filed after June 9, 1998, and does not 
affect the veteran's claim.

However, in the present case, there is no medical evidence of 
record showing that the veteran had nicotine dependence 
during service, or linking nicotine dependence or use of 
tobacco products to a current pulmonary disability.  
Accordingly, the claim for service connection for pulmonary 
disability must be denied as not well grounded.  Epps; Velez.  
The Board further notes that for the same reasons, the 
criteria for a grant of service connection for residuals of 
nicotine dependence pursuant to VAOPGCPREC 19-97, holding 
(a), are not met. 

The Board acknowledges the veteran's contentions, implicit or 
explicit, that he has current residuals, in the form of 
pulmonary disability, as a result of a nicotine dependence 
acquired during his period of active duty.  A competent 
medical opinion to this effect would be required to well-
ground the veteran's claim.  The veteran, as a lay person, is 
not competent to provide medical opinions, so that his 
assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit. 


ORDER

Service connection for pulmonary disability as secondary to 
nicotine dependence is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

